In joining my colleagues
in congratulating you, Sir, on your election to the high and
responsible office of President of the General Assembly, I
should like to point out that it is a great honour for a
politician and diplomat to guide the work of this universal
forum representing practically all the States of the world. I
hope that your activities in this important position will
promote substantive discussions at this session and the
adoption of constructive decisions, and that the work of the
forty-eighth session will become a memorable page in your
biography.
At the same time, I should like to thank Mr. Ganev,
President of the previous session of the General Assembly,
for his contribution to the Assembly’s work.
Soon we shall commemorate the fiftieth anniversary of
the Teheran Conference, whose decisions laid down the
foundations of the United Nations. It was 50 years ago that
the participants in that Conference, while discussing the
issue of creating an international organization, expressed
confidence that the accord among them would ensure lasting
peace, and declared the lofty responsibility of all the United
Nations in safeguarding peace for succeeding generations.
As long ago as 1918, an outstanding Ukrainian
politician and writer, Mikhail Hrushevskiy, stated that
"Properly creating history is more important than depicting
it positively".
We are proud of the fact that Ukraine took an active
part in laying down the foundation of the Organization and
that today, along with other members of the international
community, it is making a worthy contribution to attaining
the noble goals of the United Nations. To our mind, the
major result of nearly 50 years of the Organization’s
existence is the fact that world war has been averted. This
is to the credit of the United Nations, a universal forum of
States, a unique Organization without which it is impossible
to imagine present-day international relations.
Today, when the new dominant feature of international
relations is the transition from bipolarity to a qualitatively
different world order based on comprehensive security and
a balance of interests, the world is witnessing the second
birth of the United Nations. For Ukraine, it is of special
significance that the United Nations renaissance coincides
with the building of our independence, our regained
statehood and the revival of Ukraine as a sovereign
participant in European and world politics.
For Ukraine, which today is trying to find its place in
the world balance of power, its United Nations membership
is one of the most important international guarantees of its
national security and independence. After the disintegration
of the USSR and the disappearance of the Warsaw Treaty
Organization, our country is compelled to exist next to a
zone of decreased stability and of alienation and even
tension, irrespective of who is the initiator and what is the
subject of discord. Ukraine finds itself in the epicentre of
almost all European developments: every crisis emerging on
the continent may affect us in one way or another.
6 General Assembly - Forty-eighth session
These factors led to the initiative by Mr. Leonid
Kravchuk, the President of Ukraine, concerning the creation
in the Central and East European region of a space of
stability and security which would include all countries in
the Baltic and Black Sea zone and that would become, in the
future, an integral part of the European system of security.
At the same time, this Central and East European space of
stability and security would be a reliable link for developing
a broad-based transatlantic system of security taking in the
area from Vancouver to Vladivostok, that is, the whole
region covered by the Conference on Security and
Cooperation in Europe (CSCE). Implementation of this idea
would be a worthy contribution to preventive diplomacy.
The basic prerequisite for the creation of such a space
might be the implementation of the principle of security for
oneself through security for all, the main goal of which
would be the development of a system of international
relations in the region that would rule out threats to peace
and stability such as those emanating from the present
conflicts on the territories of the former Yugoslavia and
USSR.
Ukraine is capable of playing a constructive role in the
formation of such a system. As a State which is situated in
the centre of the European continent and possesses vast
human resources and scientific potential and a strong
industrial and agricultural complex, Ukraine is ready to
contribute more to the formation of a new, prosperous
Europe. In accordance with the principles of a new Europe,
we aspire to build a democratic State of law that is
economically strong, politically active, peaceful and, in the
future, non-nuclear along with others, in which individual
rights are respected and guaranteed regardless of nationality
or other distinctions.
In this context, I should like to dwell on the problem of
nuclear weapons on the territory of Ukraine. As is well
known, we inherited from the former USSR a huge nuclear
arsenal, the third largest in the world in terms of its combat
potential. The declaration on the State sovereignty of
Ukraine proclaimed the intention of our State to become
non-nuclear in the future.
And this is not a mere declaration. Ukraine is doing as
much as it can towards its implementation. The dismantling
of the strategic missile complexes has started. An agreement
has been signed with Russia on the utilization of the
strategic missiles’ nuclear warheads. We do not exclude the
possibility of conducting negotiations on this subject with a
third party.
However, the full-scale implementation of the nuclear
disarmament programme is linked to the need to solve a
number of problems. Where do we get the money to
dismantle and eliminate the strategic nuclear weapons
located in Ukraine? According to our estimates,
approximately $2.8 billion are needed for these purposes.
How do we ensure reliable guarantees of national security
for our State?
There arises also the problem of returning to Ukraine -
or obtaining compensation for - nuclear components,
obtained from nuclear warheads, which, after reprocessing,
can be used as fuel for nuclear power stations. This also
applies to the nuclear materials extracted from the warheads
of tactical missiles removed from Ukraine in 1992.
And finally, what should the thousands of servicemen
dismissed from the missile forces do? We have no complete
answers to these and other questions; so far the promises of
help exist only in statements and on paper.
The Verkhovna Rada, the Ukrainian Parliament, is
deeply involved in these questions and is looking for
opportunities to adopt balanced decisions, in the shortest
possible time, taking into consideration the interests both of
Ukraine and of the international community as a whole.
At the same time, I should like to stress that while
considering this issue we should also take into account the
external situation. For today, instability and internal
struggles in neighbouring countries sometimes spill over
their frontiers and threaten Ukraine’s national security and
territorial integrity. This is most especially so in the case of
the well-known decision by the, now former, Supreme
Soviet of the Russian Federation concerning the status of
Sevastopol. There have also been attempts to question the
status of Crimea as a whole. In this connection, I should
like to state explicitly that the Republic of Crimea is an
inseparable part of Ukraine. Crimea, as a part of Ukraine,
could play an appropriate role in the region and make a
decisive contribution to consolidating the Black Sea region
as a zone of peace and stability. In this context, I should
like to express profound gratitude to all the countries,
especially to the members of the Security Council, that gave
their unambiguous assessment of the illegal encroachments
upon the sovereignty and territorial integrity of Ukraine and
manifested their support for our State. Again, we are
convinced that the complicated issues of inter-State relations
can be solved only through firm and energetic action on the
part of the international community.
Forty-eighth session - 30 September l993 7
In our opinion, the objective basis for cooperation
between Ukraine and other countries lies in the formation of
a stable and secure system of international relations. In the
present circumstances, the basis of this system is respect for
the principal postulates of international law, according to
which the inviolability of the frontiers and territorial integrity
of sovereign States is recognized as one of the prerequisites
for international peace and security. The former empires
have vanished, and like them imperialistic thinking, such as
unilateral interpretations by certain States of legal succession
issues and their other actions that are incompatible with the
norms and ethics of international relations should also
disappear.
We hope that an understanding of contemporary
realities will facilitate the further normalization and
development of Ukraine’s relations with other countries on
terms of mutual respect, a balanced search for compromises
and the renunciation of extreme rhetoric. Genuine
conditions for such developments are already in existence,
and it is a worthwhile task to use them to foster mutually
beneficial economic relations and to ensure wide-ranging
contacts between peoples.
Ukraine, as one of the founders of the Commonwealth
of Independent States, is actively developing cooperation
with the CIS countries. We regard the Commonwealth as an
international mechanism for multilateral consultations and
talks that is contributing to the process of forming
qualitatively new full-scale, bilateral relations between
participating States and is promoting solutions to the
problems that they face after the disintegration of the USSR.
Our relations with the Baltic States are developing in a
positive way.
Ukraine unswervingly supports the efforts of the world
community to find a formula for settling the conflict in the
former Yugoslavia. We consider that a real solution to this
problem is possible only through taking into account the
interests of all States in the region, and those of ethnic
communities, on the basis of the relevant decisions by the
United Nations Security Council and of the cornerstone
principles of international law.
We take it as given that all countries involved in the
attempt to settle this conflict, and the relevant international
structures, must approach the issue very carefully, especially
when the use of force is implied. It must be borne in mind
that the use of force might lead to extremely undesirable
consequences, frustrate the negotiating process and result in
an escalation in the conflict and its spread to other areas of
the former Yugoslavia.
Our position on the settlement of conflicts on the
territory of the former Soviet Union is similar. In this
connection, we should like to welcome the role played by
the United Nations and the CSCE in Transdnestria and the
joint efforts of the international community in searching for
ways to stop the bloodshed in Nagorny-Karabakh.
Tragic developments have taken place in Georgia.
Signed agreements have been violated, the bloodshed persists
and people continue to perish. As long ago as
21 September, Leonid Kravchuk, the President of Ukraine,
appealed to the President of the Russian Federation, which
is a guarantor of the tripartite truce agreement of
27 July 1993, and to the Secretary-General of the United
Nations to take all possible measures to stop the escalation
of the conflict and to activate the mechanism contained in
the agreement. Regrettably, the attempts to stop the
dangerous developments have been frustrated and the
situation is running out of control, threatening the stability
of the Caucasus region as a whole. The international
community should immediately call on the potential of the
United Nations Charter in order to bring the situation back
onto a course of settlement through political dialogue.
At the same time, I should like to draw attention to a
truth that is as old as the hills but which is regrettably often
forgotten: preventing disease is much cheaper and more
effective than treating them. A similar idea was expressed
yesterday by Mr. Kinkel, my colleague from Germany. An
emphasis on active, preventive diplomacy that would
forestall conflicts should become the dominant feature of
contemporary international relations. The fact that the issue
of Sevastopol was addressed at a meeting of the United
Nations Security Council, the activities of the CSCE
missions in Kosovo, Sanjak and Vojvodina, and the
deployment of United Nations military contingents in The
Former Yugoslav Republic of Macedonia are, to our mind,
good examples that illustrate this truth.
In fact, reviving the peacemaking activities of the
United Nations has become one of the more vivid examples
of the transformation in United Nations political thinking,
and is embodied in the conclusion that diplomatic language
should replace the language of the gun in inter-State
communication.
Ukraine is taking an active part in this process. More
than a year has elapsed since a Ukrainian battalion was sent
to the former Yugoslavia to participate in the United Nations
peace-keeping forces. From the point of view of Ukraine,
as a new and independent State, the multilateral peace-
keeping efforts of the United Nations remain the
8 General Assembly - Forty-eighth session
Organization’s most effective instruments in its performance
of its major function, the ensuring of international peace and
security. Ukraine is ready to continue active participation in
the peace-keeping activities carried out under the auspices of
the United Nations or the CSCE.
The prestige and authority that Ukraine has gained as
a result of its participation in United Nations peace-keeping
operations have not come easily. Lately, human losses
among peace-keepers from the United Nations Blue Helmets
have increased. The rise in the number of peace-keeping
operations and their expansion may result in further losses.
That is why it is our belief that it is urgently necessary to
work out a document to define the status of United Nations
peace-keeping personnel and to make provision for a
mechanism to protect them. This would be a logical
development of the provisions of resolution 47/72, adopted
by the General Assembly at the initiative of Ukraine, with
sponsorship by over 50 States, and of the relevant Security
Council resolution, resolution 868 (1993) of
29 September 1993.
Ukraine is interested in strengthening peace, security
and stability in the nearby Middle East region and welcomes
the decisions reached between Israel and the Palestine
Liberation Organization on mutual recognition and the
agreement on Palestinian self-rule in the Gaza strip and
Jericho signed on 13 September in Washington. The first,
important step has thus been taken on the road to a complete
settlement of the Arab-Israeli conflict.
Ukraine welcomes the developments in South Africa,
which make it possible to lift economic sanctions against
that country. We hope that wisdom and a balanced approach
by all the participants in the negotiating process in that
country, and active work on the part of the Transitional
Executive Council, will become a solid basis for the
successful holding of elections and the formation of a
democratic, non-racial and united South Africa.
Our State is paying great attention to the experience of
the countries of the Asia-Pacific region. The extraordinarily
fast pace of developments in some of the countries in this
region is evidence of the effectiveness of pragmatic
approaches to solving complex political, economic and social
issues.
The process of a practical development of relations with
the Association of South-East Asian Nations (ASEAN)
countries has been initiated. We see this grouping as
potentially one of the best trade and economic partners for
Ukraine, inasmuch as trade between the ASEAN States - and
the region as a whole - and the countries of Eastern and
Central Europe flows through Ukrainian ports.
We shall facilitate by all possible means the
development, and the maintenance on the proper level, of
relations with the States of Europe, North and South
America, the Middle East and Africa.
I should like to dwell briefly on the present-day
situation in Ukraine. Frankly, we are experiencing difficult
times now. In addition to the establishment of our own
State and the rebirth of our national culture and spirit, we
are undergoing a transformation to a new system with new
civic and economic parameters. Our scholars, specialists and
statesmen have not yet succeeded in proposing a programme
of economic reforms in keeping with Ukraine’s real
potential, its historical traditions and the mind-set of its
people. And now we have to make major adjustments to the
procedure and sequence of the reform process.
Our goal is a market, socially-oriented economic
system, directed at meeting the needs of our people. It
should take into account economic interrelations that were,
objectively, formed in the CIS, opportunities for foreign
investment in our economy, and a step-by-step integration of
the Ukrainian economy into that of the European Community
and the world.
Important steps have been taken in this regard. By
adopting a law on ownership, the Verkhovna Rada has
opened the road to privatization as the principal means for
the transition to market-based economic relations. Important
documents have been approved concerning the
denationalization and privatization of enterprises, land and
housing. Ukraine has declared its intention to become an
associate member of the CIS economic union, and is
engaged in active negotiations within the framework of the
Commission of the European Communities.
However, the situation in the State remains extremely
complicated.
In overcoming the crisis, the international community,
including our compatriots abroad - the representatives of the
Ukrainian diaspora - could play an important role. Our
legislation sets out favourable conditions for foreign
investment in the Ukrainian economy, and a number of
measures have been adopted concerning participation by our
State in the European and world communities and the
development of bilateral trade and economic relations.
Forty-eighth session - 30 September l993 9
It is important to find areas that could appeal to our
partners and to proceed to develop and implement specific
cooperation programmes and projects. An example of this
kind of cooperation can be seen in the activities that we have
initiated with Commission of the European Communities and
in the framework of the Black Sea economic cooperation.
We are also ready to participate actively in carrying out
the economic programmes being implemented within the
framework of the United Nations.
In this context, we are heartened by the increasing
attention being paid by the United Nations and its bodies and
by the economically developed countries to the processes of
transition to the market economy being undertaken in the
Eastern and Central European States. Favourable conditions
for broadening cooperation between the United Nations and
States with economies in transition, including Ukraine, have
opened up as a result of the formation of integrated missions
by the United Nations and the United Nations Development
Programme in this field. We hope that these missions will
be given permanent status.
We place great hope in assistance by the international
community in mitigating the consequences of the Chernobyl
disaster. I must say that after the appointment of United
Nations Under-Secretary-General Mr. Eliasson as the United
Nations Coordinator of International Cooperation for
Chernobyl, activities in this area have acquired new impetus.
I hope his efforts will find support in the General Assembly
and will contribute to strengthening international cooperation
for this purpose.
In addition to the expenditures needed to mitigate the
after-effects of the Chernobyl disaster, which account for a
considerable part of the national income, the losses resulting
from the imposition of economic sanctions by the Security
Council against the Federal Republic of Yugoslavia have
become another great negative factor for our economy.
Consequently, by the end of 1993, Ukraine will have
suffered direct losses of more than $4 billion in the State
sector alone.
Today we need real efforts on the part of the
international community to assist Ukraine in overcoming the
negative impact of the sanctions against the Federal Republic
of Yugoslavia on Ukraine’s economy as well as on the
economies of a number of other countries. Our delegation
is ready to propose a draft resolution which would deal with
the implementation of the relevant recommendations of the
Security Council and the General Assembly.
Regretfully, the serious economic difficulties associated
with the factors that I have mentioned were not taken into
consideration when the international community last year
adopted the decision, contrary to the provisions of the United
Nations Charter, to increase Ukraine’s contribution to the
United Nations regular budget by 58 per cent. The
assessment imposed on Ukraine is not fully commensurate
with its capacity to pay, and is a great burden on its
economy. As a result of great efforts, this year we have
managed to contribute $6.5 million to the United Nations
regular budget, which otherwise could have been directed at
solving the problems caused by Chernobyl. However, we
cannot meet our financial obligations in full, for the reasons
I have mentioned.
In this context, the Government of Ukraine urges a
reconsideration of the scale of assessments for the United
Nations regular budget and an amendment of the existing
system of financing United Nations peace-keeping
operations. Our delegation is ready to offer grounds for this
position during discussion of the relevant items by the Fifth
Committee.
The world has experienced great changes since the
foundation of the United Nations. This is understandable,
for, as Heraclitus said, "Nothing endures but change". That
is why the issue of reforming the United Nations system is
a quite natural one. Current realities raise new problems for
the world community. Even though the danger of a global
nuclear conflict has been practically eliminated, the "local"
wars and regional conflicts breaking out all over the world
are causing serious concern.
Interethnic armed conflicts and economic instability
create favourable grounds for terrorism, the arms trade and
the production and trafficking of drugs, and directly affect
the security of United Nations Member States. The
Chernobyl nuclear power station disaster, the environmental
disorder in the Aral Sea area, the danger of an ecological
catastrophe as a result of destruction of tropical forests and
the depletion of the Earth’s ozone layer are but a very
incomplete list of the ecological problems facing mankind.
The need for change is also becoming especially urgent
and even inevitable as a result of the significant events of
the past few years that have radically redrawn the political
map of the world; more than two dozen new independent
States have emerged, thus considerably increasing the United
Nations family. Let me extend to them my sincere
congratulations.
10 General Assembly - Forty-eighth session
Ukraine shares the view that the present quantitative
composition of the Security Council, its functioning and its
working methods require appropriate adjustments, taking into
consideration the new regional realities and the appearance
of new participants in the international community.
Implementing this proposal would increase the Council’s
degree of legitimacy as the body that is entrusted by the
United Nations Member States with the principal
responsibility for maintaining international peace and
security. At the same time, it is important to preserve the
Council’s ability to respond effectively to emergencies that
require prompt intervention.
In changing the structure of the United Nations Security
Council, it is very important to take into account the
existence, beyond its present membership, of participants in
the international community that are potentially capable of
playing an important role in the Organization’s activities at
the present time and that have substantial financial
obligations to the United Nations. It is also very important
to preserve in the Security Council the basic principle of
equitable geographic representation.
The working methods of the most representative United
Nations body - the General Assembly - also require
modification. It is in our interest to direct its activities, to
the maximum possible extent, towards further consolidating
the principles of justice, democracy and development. The
delegation of Ukraine supports the decisions of the forty-
seventh session aimed at increasing the effectiveness of the
General Assembly and at rationalizing the work of its Main
Committees.
We are ready for further dialogue on the issues
concerning structural changes in the sessional and subsidiary
bodies of the General Assembly. This means, in particular,
further decreasing the number of resolutions that are
repeated and duplicated from year to year and redistributing
the functions of subsidiary bodies.
In our view, the reform should also involve the
activities of the main economic and social forum of the
United Nations, the Economic and Social Council, and
should also be reflected in the structure and working
methods of the Organization’s Secretariat. Ukraine fully
supports the actions of Mr. Boutros Boutros-Ghali, the
Secretary-General, aimed at extending the reforms in the
Secretariat, and who is acting firmly in order to increase
the role and authority of the Organization, in keeping with
the requirements of the time. We are facing the task of
reorienting the United Nations social and economic activities
in order to implement specific projects in the interest of all
States, including those now on the way to the free market.
For the reforms to be successful, it is also important to
ensure, in practice, real zero growth in the Organization’s
budget, and the effective use of its financial assets by
reorientating them towards priority fields of activity.
The United Nations will soon mark its fiftieth
anniversary. This jubilee is a special date in the calendar of
international life, but, moreover, it will be celebrated at the
turn of the twentieth and twenty-first centuries. It is well
known that all historic dates look towards the future.
Therefore, the best way to celebrate this anniversary is to
concentrate on outstanding issues, analyse the emerging
situation and determine what the prospects are for future
development. That is why, perhaps, it is time for the world
community to get together, as it did after the world wars,
and creatively reappraise the realities of the
post-confrontational period and, where necessary, amend
existing structures of security and cooperation and division
of labour in order to determine the world order for the
twenty-first century. These are the considerations that
impelled President Leonid Kravchuk of Ukraine to initiate
the idea of convening, within the framework of the United
Nations fiftieth anniversary celebrations in 1995, a global
international peace summit conference.
In advancing the idea of holding such an event under
the auspices of the United Nations, we take it as given that
this is the Organization that can convene global conferences
of Ministers and Heads of States or Governments in order to
weigh up complex issues and suggest comprehensive
solutions. Therefore, all our thoughts today are directed
towards tomorrow, to which we should come having
discarded the heavy burden of the confrontational era and
having drawn upon the best of the Organization’s past
activities, which have enriched us with invaluable
knowledge. From the collective wisdom manifested in the
activities of the United Nations, we can tap the optimism so
necessary for mankind today, and the faith in its positive
strength and in its future.
In conclusion, I should like to cite some words by
Mr. Boutros Boutros-Ghali, the Secretary-General, which he
pronounced during his recent visit to Ukraine:
"Deep involvement in the great currents of history
gives Ukraine a special insight into the world today. It
Forty-eighth session - 30 September l993 11
qualifies Ukraine to play a full role in the new United
Nations."
I wish to assure you that Ukraine will spare no effort in
continuing to prove the rightness of his words.
